UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6993


JAMES SALLEY,

                   Petitioner - Appellant,

             v.

ROBERT STEVENSON, Warden,

                   Respondent – Appellee,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cv-02763-HMH)


Submitted:    June 22, 2009                    Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Salley, Appellant Pro Se.    Samuel Creighton Waters,
Assistant  Attorney General, Donald   John Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Salley      seeks    to     appeal    the       district      court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district    court     referred      this   case     to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                             The magistrate

judge recommended that relief be denied and advised Salley that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.         Despite this warning, Salley failed to object

to the magistrate judge’s recommendation.

            The     timely       filing     of    specific          objections      to    a

magistrate      judge’s     recommendation         is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned      of     the        consequences        of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Salley

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented          in   the     materials

before    the   court     and    argument      would    not    aid       the    decisional

process.

                                                                                 DISMISSED
                                           2